Exhibit 10.4
ROGERS CORPORATION
2009 LONG-TERM EQUITY COMPENSATION PLAN
 
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
 
Rogers Corporation (the “Company”) hereby grants to _____________ (the
“Grantee”) Restricted Stock Units under Section 8 of the Rogers Corporation 2009
Long-Term Equity Compensation Plan, as amended (the “Plan”).  This
Performance-Based Restricted Stock Award Agreement (this “Agreement”) entitles
the Grantee to payment in the form of Shares following the attainment of the
Performance Objectives and employment requirements set forth below.  The target
number of shares of (capital) common stock of the Company (the “Capital Stock”)
subject to this Agreement is   _______Shares (the “Target Shares”), subject to
adjustment under Section 2.3 of the Plan.  This Award is granted as of May 12,
2011 (the “Grant Date”).
 
1    . Acceptance of Award.  The Grantee shall have no rights with respect to
this Agreement unless he or she shall have accepted this Agreement prior to the
close of business on August 12, 2011 by signing and delivering to the Company a
copy of this Agreement.
 
2.    Issuance of Shares.
 
(a)           Subject to Paragraph 6 below, the actual number of shares of
Capital Stock to be issued to the Grantee shall be determined based on the
Weighted Average Performance Achievement Percentage (as defined in Paragraph
2(b) below) during the Company’s 2011, 2012 and 2013 fiscal years (the
“Performance Period”) using the following table:
 

   
Weighted Average Performance
 
Percentage of
     Achievement Percentage   Target Shares          
Below Threshold
 
Less than 0%
 
None
Threshold
   0%
0% of Target Shares
Target
   100%
100% of Target Shares
Maximum
 
200% or more
 
200% of Target Shares



 
For avoidance of doubt, no Shares shall be awarded for a Weighted Average
Performance Achievement Percentage of 0% or less, and no more than two times the
number of Target Shares shall be deliverable if the Weighted Average Performance
Achievement Percentage exceeds 200%.
 
 
 
1 of 8

--------------------------------------------------------------------------------

 
 
(b)           The “Weighted Average Performance Achievement Percentage” for
purposes of this table shall be the average percentage for the Performance
Objectives determined pursuant to Schedule A to this Agreement.  Straight-line
interpolation shall be used to determine the “Percentage of Target Shares” under
the table set forth in Paragraph 2(a) above if the Weighted Average Performance
Achievement Percentage is between Threshold and Target and between Target and
Maximum.  For example, a 50% Weighted Average Performance Achievement Percentage
will result in delivery of 50% of the Target Shares.  Any partial Share shall be
rounded up to the nearest whole Share.
 
3.    Restrictions and Conditions.  If the Grantee’s employment with the Company
and its Affiliates is terminated for any reason, other than death, Disability or
Retirement, as such terms are set forth and defined in Schedule B hereto, prior
to the end of the Performance Period, the Grantee shall forfeit any and all
rights hereunder and no shares of Capital Stock shall be issued hereunder
regardless of actual performance during the Performance Period.  If the
Grantee’s employment with the Company and its Affiliates is terminated due to
the Grantee’s death, Disability or Retirement prior to the end of the
Performance Period, the number of shares of Capital Stock determined pursuant to
Paragraph 2 to be issued to the Grantee shall be pro rated based on the number
of days that the Grantee was actively employed during the Performance Period,
rounded up to the nearest whole Share.  For example, if the Grantee was actively
employed by the Company, one of its Affiliates or both, for 600 days during the
Performance Period and then terminated employment due to Retirement, then the
Grantee shall receive 54.79% [600 days / (365 x 3)] of the number of shares of
Capital Stock determined under Paragraph 2 based on the performance achieved at
the end of the Performance Period, rounded up to the nearest whole Share.
 
4.    Scheduled Payment Date.  Subject to Paragraph 6 below, the Company shall
deliver or cause to be delivered to the Grantee the number of earned and vested
Shares, if any, as certified by the Compensation and Organization Committee of
the Board of Directors of the Company (the “Committee”) under Paragraph 2 and
Paragraph 3 above, on or before the Scheduled Payment Date in compliance with
applicable law.  The Company shall determine in its sole discretion the manner
of delivering Shares under this Paragraph 4.  For purposes of this Agreement,
the “Scheduled Payment Date” means the March 15th within the calendar year
immediately following the expiration of the Performance Period.
 
5.    Dividends.  The Grantee shall also be paid cash in an amount equal to (a)
the dollar value of cash dividends paid by the Company per share of Capital
Stock during the period starting on the Grant Date and ending on the date Shares
are actually delivered to the Grantee under the terms of this Agreement,
multiplied by (b) the number of Shares earned and vested under this
Agreement.  Any such dividends shall be paid to the Grantee on the date Shares
are actually delivered to the Grantee under the terms of this Agreement.
 
6.    Change in Control.  The Restricted Stock Units under this Agreement shall
be considered to be earned and vested upon a Change in Control that occurs
before the end of the Performance Period to the extent determined by the
Committee in good faith under Section 11.9(b) of the Plan; provided that the
Grantee is then employed by the Company or one of its Affiliates.  In the event
that Restricted Stock Units become earned and vested under this Paragraph 6,
payment shall be made consistent with the terms of the Plan as soon as
practicable (but in no event more than five business days) following a Change in
Control.
 
 
 
2 of 8

--------------------------------------------------------------------------------

 
 
7.    Tax Withholding.  The Grantee hereby agrees to make appropriate
arrangements with the Company for such income and employment tax withholding as
may be required of the Company under applicable United States federal, state,
local or foreign law on account of the Grantee’s rights under this
Agreement.  The Grantee may satisfy any withholding obligation, in whole or in
part, by electing (i) to make a payment to the Company in cash, by check,
electronic funds transfer or by other instrument acceptable to the Company, (ii)
to deliver to the Company a number of already-owned shares of Capital Stock
having a value not greater than the amount required to be withheld (such number
may be rounded up to the next whole share) as may be permitted pursuant to
written policies or rules adopted by the Committee in effect at the time of the
delivery of the earned and vested Shares, or (iii) by any combination of (i) and
(ii).  In addition, the Committee may also permit, in its sole discretion and in
accordance with such policies and rules as it deems appropriate, the Grantee to
have the Company withhold a number of shares which would otherwise be issued
pursuant to this Agreement having a value not greater than the amount required
to be withheld (such number may be rounded up to the next whole share).  The
value of Shares to be withheld or delivered (as may be permitted by the
Committee) shall be based on the Fair Market Value of a share of Capital Stock
as of the date the amount of tax to be withheld is to be determined.  For
avoidance of doubt, the Committee may change its policies and rules for tax
withholding in its sole discretion from time to time for any reason.
 
8    . The Plan.  This Agreement is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan.  In the event of
any discrepancy or inconsistency between this Agreement and the Plan, the terms
and conditions of the Plan shall control. Capitalized terms in this Agreement
shall have the meaning specified in the Plan, unless a different meaning is
specified herein.
 
9.    No Obligation to Continue Employment.  Neither the Company nor any
Affiliate is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment.
 
10.    Notices.  Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
 
11.    Purchase Only for Investment.  To insure the Company’s compliance with
the Securities Act of 1933, as amended, the Grantee agrees for himself or
herself, the Grantee’s legal representatives and estate, or other persons who
acquire the rights under this Agreement upon his or her death, that Shares will
be acquired hereunder for investment purposes only and not with a view to their
distribution, as that term is used in the Securities Act of 1933, as amended,
unless in the opinion of counsel to the Company such distribution is in
compliance with or exempt from the registration and prospectus requirements of
that Act.
 
 
 
3 of 8

--------------------------------------------------------------------------------

 
 
12.    Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America.
 
13.    Beneficiary Designation.  The Grantee hereby designates the following
person(s) as the Grantee’s Beneficiary(ies) to whom shall be transferred any
rights under this Agreement which survive the Grantee’s death. If the Grantee
names more than one primary beneficiary and one or more of such primary
beneficiaries die, the deceased primary beneficiary’s interest will be
apportioned among any surviving primary beneficiaries before any contingent
beneficiary receives any amount, unless the Grantee indicates otherwise in a
signed and dated additional page. The same rule shall apply within the category
of contingent beneficiaries. Unless the Grantee has specified otherwise herein,
any rights which survive the Grantee’s death will be divided equally among the
Grantee’s primary beneficiaries or contingent beneficiaries, as the case may be.
 
 
 

 PRIMARY BENEFICIARY(IES)   

 

 
Name
%
             Address
(a)
 _____________________________________________
__
_____________________________________________
(b)
 _____________________________________________
__
_____________________________________________
(c)
 _____________________________________________
__
_____________________________________________



 

 CONTINGENT BENEFICIARY(IES)      

 
Name
%
             Address
(a)
 _____________________________________________
__
_____________________________________________
(b)
 _____________________________________________
__
_____________________________________________
(c)
 _____________________________________________
__
_____________________________________________


 
 
In the absence of an effective beneficiary designation in accordance with the
terms of the Plan and this Agreement, the Grantee acknowledges that any rights
under this Agreement that survive the Grantee’s death shall be rights of his or
her estate notwithstanding any other agreements or documents (including the
Grantee’s will) to the contrary.
 
 
 
4 of 8

--------------------------------------------------------------------------------

 
 
14. Section 409A.  It is intended that this Award be exempt from Section 409A of
the Code as a “short-term deferral” (as defined under Treasury Regulation
Section 1.409A-1(b)(4)).
 
This Agreement is to be executed in duplicate.
 


 

     ROGERS CORPORATION                  By: _____________________________

 

The undersigned hereby acknowledges receipt of this Agreement and agrees to its
terms and conditions:        _________________________________      Grantee

 


 
 
5 of 8

--------------------------------------------------------------------------------

 


 
 
 
SCHEDULE A
 
Weighted Average Performance Achievement Percentage
 
For purposes of this Agreement, there are three metrics:  “Net Sales Growth”,
“EPS Growth” and the “Free Cash Flow Percentage” with each of these three
metrics defined in SCHEDULE B and each metric is also called a “Performance
Objective”.  Each metric is weighted one-third and the total award is based on
the sum of these three metrics (i.e., the “Weighted Average Performance
Achievement Percentage”) - up to a 200% maximum.


2011 Performance Based Restricted Stock Plan Grant Metrics
 

Net Sales Growth   Result     EPS Growth  Result        Free Cash Flow
Percentage  Result                                                              
       12 %    300 %       14 %    300 %     5 %    300 %                      
                         10 %    200 %       12 %    200 %     4 %    200 %    
                                           8 %    100 %       10 %    100 %    
3 %    100 %                                                6 %    50 %       6
%    50 %     2.50 %    50 %                                                3 %
   25 %       3 %    25 %     2.25 %    25 %                                    
           0 %   Threshold       0 %   Threshold     2 %   Threshold  



Straight-line interpolation shall be used to determine the applicable percentage
with respect to Rogers Corporation’s achievement of a Performance Objective
designated above when performance is between two stated levels in this
table.  For example, if Net Sales Growth is 7%, the applicable percentage for
this Performance Objective to be used in determining the Weighted Average
Performance Achievement Percentage is 75% (50% + ((1% / (8% - 6%)) x 50%).
 
 
 
6 of 8

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Definitions
 
The following terms shall have the meanings set forth below:
 
“Disability” means the Grantee’s inability, due to physical or mental incapacity
resulting from injury, sickness or disease, for one hundred and eighty (180)
days in any twelve-month period to perform his or her duties.
 
“EPS Growth” means the Company's compound annual growth rate in EPS during the
Performance Period, expressed as a percentage, as follows:
 
((Ending Value for EPS /Beginning Value for EPS)^(1/3)) -1 x 100%
 
For purposes of this definition:
 
(a)
“Ending Value for EPS” means EPS for the Company’s 2013 fiscal year,

 
(b)
“Beginning Value for EPS” means the EPS for the Company’s 2010 fiscal year, and

 
(c)
“EPS” means, for a given fiscal year, the Company’s net income per share on a
fully diluted basis from continuing operations as reported on the Company’s
financial statements for that year in accordance with GAAP.

 
Notwithstanding the foregoing, in the event that there is a divestiture,
acquisition or other extraordinary event during any fiscal year within the
Performance Period, the Committee shall calculate EPS Growth in a manner so as
to insure comparable business unit sales are used to determine the Company’s
compound annual growth in EPS.
 
“Free Cash Flow Percentage” means the Company’s average Free Cash Flow during
the Performance Period expressed as a percentage of Company’s Net Sales, which
shall be determined as follows:
 
((Year 1 Free Cash Flow/Year 1 Net Sales) + (Year 2 Free Cash Flow/Year 2 Net
Sales) + (Year 3 Free Cash Flow/Year 3 Net Sales)) / 3, where “Year 1” is 2011,
“Year 2” is 2012, and “Year 3” is 2013.
 
For purposes of determining the Free Cash Flow Percentage, “Free Cash Flow” for
a given fiscal year shall be equal to:
 
Net income:
 
 
Plus:
non-cash impairment charges, depreciation, amortization and stock compensation
expense

 

 
Less:   
capital expenditures

                        
 
 
7 of 8

--------------------------------------------------------------------------------

 
 
 
Less (if applicable):
the increase, if any, in net working capital (i.e., total current assets
(excluding cash and cash equivalents) minus current liabilities)

 

 
Plus (if applicable): 
the decrease, if any, in net working capital


as such amounts are reported on the Company’s applicable audited financial
statement in accordance with GAAP.
 
“GAAP” means Generally Accepted Accounting Principles.
 
“Net Sales Growth” means the Company's compound annual growth rate in Net Sales
during the Performance Period, expressed as a percentage, as follows:
 
((Ending Value for Net Sales /Beginning Value for Net Sales)^(1/3)) -1 x 100%
 
For purposes of this Schedule B:
 
(a)
“Ending Value for Net Sales” means the Net Sales for the Company’s 2013 fiscal
year,

 
(b)
“Beginning Value for Net Sales” means the Net Sales for the Company’ 2010 fiscal
year, and

 
(c)
“Net Sales” means, for a given fiscal year, the net sales reported on the
Company’s financial statements for that year in accordance with GAAP.

 
Notwithstanding the foregoing, in the event that there is a divestiture,
acquisition or other extraordinary event during any fiscal year within the
Performance Period, the Committee shall calculate Net Sales and Net Sales Growth
in a manner so as to insure comparable business unit sales are used to determine
the Company’s compound annual growth in Net Sales.
 
“Retirement” means Termination of Service (as defined in the Plan) after the
Grantee attains fifty-five years of age and completes at least five years of
vesting service.  For avoidance of doubt, it is not necessary to complete five
years of vesting service prior to attaining age fifty-five in order to qualify
for Retirement.  For purposes of this Schedule B, “years of vesting service”
shall be determined in the same manner as provided for under the Section 401(k)
plan maintained by the Company as in effect on the Grant Date.
 

8 of 8